PELLEGRINI, Judge,
dissenting.
I respectfully dissent. Against the long established practice, the majority holds where cross-filings are allowed, that a candidate of one party who has cross-filed has standing to challenge the nomination petitions of individuals of a candidate of another party.
The reasoning behind the majority opinion is that in In re: Nominating Petition of Pasquay, 105 Pa.Commonwealth Ct. 532, 535, 525 A.2d 13, 14 (1987), aff'd, 515 Pa. 453, 529 A.2d 1076 (1987), we stated that “[t]he factor that elevates the general interest of each registered voter to challenge a candidate’s nomination petition is that voter’s eligibility to participate in the election.” Because the candidate of another party is allowed to cross file for the other party’s nomi-, nation, the majority then finds because that constitutes participation, that person has *1385standing to challenge the other party’s nomination petition.
Primary elections are held to select candidates of parties and are an internal party matter. Section 6 of the Election Code, 25 P.S. § 2862.1 Individuals who are not members of a party are not allowed to participate in the other party’s affairs. Unless a person is registered and enrolled as a member of the party, a person cannot vote at the primary of such party, serve as party officer or be a delegate to the party convention. Section 802 of the Election Code, 25 P.S. § 2832.
Despite that, the majority finds that because a person can cross file, they then become a participant in the other party’s affairs. A cursory examination of the nominating process shows that not to be true. Cross-filing is not permitted for the benefit of candidates. It was instituted so that in certain types of elections, where ideology should be unimportant, members of other parties can nominate anyone they choose, whether they are a member or not of their party. Nomination petitions have to be circulated by members of that party to place the candidate, who is not a member of that party, on the ballot. Section 909 of the Election Code, 25 P.S. § 2869. Only enrolled members of that party have a right to sign those nominating petitions. Section 908 of the Election Code, 25 P.S. § 2868. A candidate who desires to cross file on the other party’s ballot does not have the ability to circulate nominating petitions to cross file, nor even sign the nominating petition, because he or she does not have a right to participate in that party’s affairs. If members of that party choose not to circulate, or sufficient members choose not to sign the nominating petitions, that person will not be placed on the other party’s ballot. Though a person can be placed on the ballot of the other party, that person does not participate in the nominating process, and can’t vote to be on that party’s “ticket.”
Because a primary is still an internal party matter, the candidate who is on the other party’s ballot is an outsider to, and not a participant in, the nominating process. Just like everything else in the nominating process, only a member of a party can challenge nominating petitions to place candidates on the ballot for that party. Not being a member of that party, a candidate whose name is placed on the other party’s ticket has no standing to challenge the nomination petitions for candidates not of his or her party.
While the majority holding permits challenges by candidates who cross file to the other party’s nominating petition because of any defect in the nominating petitions, it attempts to bolster its holding by stating that it is important to have all candidates be able to file because the legislature has made failure to file a statement of financial interest a nonwaivable requirement that “precludes the taking of office or receiving compensation.” Lest there be any suggestion by this dicta that a quo warranto action can be filed because a candidate did not file the required statement, Section 977 of the Election Code, 25 P.S. § 2937, requires that all objections to nominating provisions must be filed within seven days of the last day of filing or the defect is waived. No objection filed after that period to the failure to file has any impact on whether that person, if he or she wins the election, can serve. While Section 404(d) of the Public official and Employee Ethics Act2, 65 P.S. § 404, provides that a “public official shall not be allowed to take an oath of office or continue upon his [or her] duties” unless a statement of financial interest is filed, that does not affect the validity of the election, only that until the statement is filed, the person cannot assume office.
Accordingly, I respectfully dissent.

. Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. § 2601-3572.


. Act of October 4, 1978, P.L. 883, No. 170, as reenacted and amended, June 26, 1989, P.L. No. 9, 65 P.S. §§ 401-413.